                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

GENTRY HOMES, LTD.,                   )    CIV. NO. 17-00566 HG-RT
                                      )
                  Plaintiff,          )
                                      )
            vs.                       )
                                      )
SIMPSON STRONG-TIE CO., INC.; )
SIMPSON MANUFACTURING CO.,            )
INC.; JOHN DOES 1-20,                 )
                                      )
                  Defendants.         )
                                      )
_____________________________________ )
    ORDER GRANTING DEFENDANTS SIMPSON STRONG-TIE CO., INC. AND
  SIMPSON MANUFACTURING CO., INC.’S MOTION FOR PARTIAL SUMMARY
 JUDGMENT REGARDING STATUTE OF LIMITATIONS ON PLAINTIFF’S BREACH
                  OF WARRANTY CLAIM (ECF No. 56)

                                     and

   DENYING DEFENDANTS SIMPSON STRONG-TIE CO., INC. AND SIMPSON
  MANUFACTURING CO., INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT
   REGARDING PLAINTIFF’S BREACH OF WARRANTY CLAIM (ECF No. 54)

                                     and

   DENYING DEFENDANTS SIMPSON STRONG-TIE CO., INC. AND SIMPSON
  MANUFACTURING CO, INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT
REGARDING PLAINTIFF’S NEGLIGENT MISREPRESENTATION CLAIM (ECF No.
                               52)


      Plaintiff Gentry Homes, Ltd. filed a Complaint against

Defendants Simpson Strong-Tie Co., Inc. and Simpson Manufacturing

Co., Inc. arising out of the construction of more than 2,000

homes in the Ewa Beach community on the island of Oahu.

      Gentry Homes, Ltd., the developer of the residential housing

community, claims that it constructed 2,136 homes between July


                                      1
2001 and 2012 using Defendants Simpson Strong-Tie Co. Inc. and

Simpson Manufacturing Co., Inc.’s products.

     Specifically, the homes were constructed with Defendants’

hold-down straps and mudsill anchors that are designed to prevent

injuries and damage to the homes that may be caused from wind

uplift forces, such as hurricane winds.   The products were

subject to an express warranty provided by Defendants.

     Plaintiff claims that it used the hold-down straps and

mudsill anchors in its construction pursuant to Defendants’

specifications.

     Plaintiff claims, however, that as early as 2003, Defendants

became aware that Defendants’ products were defective, were

subject to corrosion, and were rusting through the concrete in

some homes in other developments in Hawaii.

     Plaintiff asserts that Defendants failed to inform Plaintiff

of the defects in their products and misrepresented the quality

of their products.

     On July 30, 2011, both Plaintiff and Defendants were subject

to a class action lawsuit in Hawaii State Court that was brought

by the homeowners of the development constructed by Plaintiff.

The lawsuit claimed that the homes that were designed, developed,

and built by Plaintiff had inadequate high-wind protection and

included defective products designed by the Defendants.

     Both Plaintiff and Defendants agreed to toll any claims

against each other during the pendency of the Hawaii State Court


                                2
class action lawsuit.    Defendants were granted summary judgment

in the state lawsuit and Gentry remained in the suit.

       On September 7, 2017, the class action lawsuit against

Gentry was settled.    Under the terms of the settlement, Plaintiff

Gentry Homes, Ltd. agreed to replace all of the hold-down straps

and mudsill anchors that it had installed in its homes that were

designed and manufactured by Defendants.

       Plaintiff now has filed suit against Defendants Simpson

Strong-Tie Co., Inc. and Simpson Manufacturing Co., Inc., seeking

damages on the grounds that Defendants’ products were defective.

       Plaintiff filed this Complaint against Defendants asserting

two claims:

       Count I:   Breach of Warranty

       Plaintiff brings a claim for breach of warranty based on

alleged defects in the design and manufacturing of the

Defendants’ products, pursuant to Hawaii Revised Statute § 490:2-

313;

       Count II: Negligent Misrepresentation

       Plaintiff brings a state law claim for negligent

misrepresentation, alleging Defendants made misrepresentations

and omissions to Plaintiff about the installation means, methods,

and suitability of their products.

       Defendants seek summary judgment on both of Plaintiff’s

claims.

       There are genuine issues of material fact as to the basis


                                   3
for the purported failure of the hold-down straps and mudsill

anchors.   Plaintiff claims the products were defective, while

Defendants claim that their products are not defective but were

only subject to corrosion in Plaintiff’s homes because of the

improper construction and installation by Plaintiff.

     Each party has submitted expert reports in support of their

positions.   The Court is unable to weigh evidence and make

credibility determinations at summary judgment.

     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Plaintiff’s Breach of Warranty Claim (ECF No. 54) is

DENIED.

     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Plaintiff’s Negligent Misrepresentation Claim (ECF No.

52) is DENIED.


     Statute of Limitations

     Defendants also seek partial summary judgment on the statute

of limitations applicable to Plaintiff’s breach of warranty

claim.    Defendants claim that the Hawaii state statute for breach

of warranty prevents Plaintiff from seeking relief for products

that were delivered outside of the statue of limitations.

     Plaintiff concedes that the applicable statute of

limitations limits its ability to recover only as to breach of

warranty for specific homes that received Defendants’ products

                                  4
outside the statute of limitations.

     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Statute of Limitations On Plaintiff’s Breach of

Warranty Claim (ECF No. 56) is GRANTED.


                        PROCEDURAL HISTORY


     On November 20, 2017, Plaintiff Gentry Homes, Ltd. filed a

Complaint.   (ECF No. 1).

     On August 21, 2019, Defendants Simpson Strong-Tie Co., Inc.

and Simpson Manufacturing Co., Inc. filed three separate Motions

for Summary Judgment and Concise Statements of Fact as follows:

     MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING PLAINTIFF’S
     NEGLIGENT MISREPRESENTATION CLAIM (ECF No. 52);

     CONCISE STATEMENT IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
     JUDGMENT REGARDING PLAINTIFF’S NEGLIGENT MISREPRESENTATION
     CLAIM (ECF No. 53);

     MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING PLAINTIFF”S
     BREACH OF WARRANTY CLAIM (ECF No. 54);

     CONCISE STATEMENT IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
     JUDGMENT REGARDING PLAINTIFF’S BREACH OF WARRANTY CLAIM (ECF
     No. 55);

     MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING STATUTE OF
     LIMITATIONS ON PLAINTIFF’S BREACH OF WARRANTY CLAIM (ECF No.
     56);

     CONCISE STATEMENT IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
     JUDGMENT REGARDING STATUTE OF LIMITATIONS ON PLAINTIFF’S
     BREACH OF WARRANTY CLAIM (ECF No. 57).

     On September 5, 2019, the Court issued a briefing schedule.

(ECF No. 60).


                                 5
     On September 11, 2019, the Court granted the Parties’ joint

request to extend the briefing schedule.   (ECF No. 61).

     On October 22, 2019, Plaintiff filed its Oppositions to

Defendants’ three Motions for Summary Judgment as follows:

     MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR PARTIAL
     SUMMARY JUDGMENT REGARDING PLAINTIFF’S NEGLIGENT
     MISREPRESENTATION CLAIM (ECF No. 64);

     MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR PARTIAL
     SUMMARY JUDGMENT REGARDING PLAINTIFF’S BREACH OF WARRANTY
     CLAIM (ECF No. 65);

     CONCISE STATEMENT IN SUPPORT OF OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON PLAINTIFF’S BREACH OF
     WARRANTY CLAIM (ECF No. 66);

     CONCISE STATEMENT IN SUPPORT OF OPPOSITION TO DEFENDANTS’
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON NEGLIGENT
     MISREPRESENTATION CLAIM (ECF No. 67);

     PLAINTIFF’S STATEMENT OF POSITION RE: DEFENDANTS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT REGARDING STATUTE OF LIMITATIONS ON
     PLAINTIFF’S BREACH OF WARRANTY CLAIM (ECF NO. 68).

     On October 23, 2019, Plaintiff filed ERRATA TO PLAINTIFF’S

RESPONSE TO SEPARATE AND CONCISE STATEMENT OF FACTS IN SUPPORT OF

SIMPSON’S MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING NEGLIGENT

MISREPRESENTATION CLAIM.   (ECF No. 69).

     On the same date, Plaintiff filed ERRATA TO PLAINTIFF’S

CONCISE STATEMENT OF FACTS IN SUPPORT OF GENTRY HOMES, LTD’S

MEMORANDUM IN OPPOSITION TO DEFENDANTS SIMPSON STRONG-TIE CO.,

INC. AND SIMPSON MANUFACTURING CO., INC.’S MOTION FOR PARTIAL

SUMMARY JUDGMENT REGARDING PLAINTIFF’S BREACH OF WARRANTY CLAIM.

(ECF No. 70).

     On October 29, 2019, Defendants filed their Replies and


                                 6
Concise Statements of Facts in Support of their Replies as

follows:

     REPLY REGARDING BREACH OF WARRANTY CLAIM (ECF No. 73);

     CONCISE STATEMENT RE: REPLY REGARDING BREACH OF WARRANTY
     CLAIM (ECF No. 74);

     REPLY REGARDING NEGLIGENT MISREPRESENTATION CLAIM (ECF No.
     75);

     CONCISE STATEMENT RE: REPLY REGARDING NEGLIGENT
     MISREPRESENTATION CLAIM (ECF No. 76).

     On October 30, 2019, the Court continued the hearing on

Defendants’ Motions for Summary Judgment.   (ECF No. 77).

     On November 26, 2019, Plaintiff filed SUPPLEMENTAL ERRATA TO

PLAINTIFF’S CONCISE STATEMENT OF FACTS IN SUPPORT OF GENTRY

HOMES, LTD’S MEMORANDUM IN OPPOSITION TO DEFENDANTS SIMPSON

STRONG-TIE CO., INC. AND SIMPSON MANUFACTURING CO., INC.’S MOTION

FOR PARTIAL SUMMARY JUDGMENT REGARDING BREACH OF WARRANTY CLAIM.

(ECF No. 84).

     On the same date, Plaintiff filed SUPPLEMENTAL ERRATA TO

PLAINTIFF’S RESPONSE TO SEPARATE AND CONCISE STATEMENT OF FACTS

IN SUPPORT OF SIMPSON’S MOTION FOR PARTIAL SUMMARY JUDGMENT

REGARDING NEGLIGENT MISREPRESENTATION CLAIM.   (ECF No. 85).

     On November 27, 2019, Defendants filed DEFENDANTS’ NOTICE OF

ERRATA RE: SEPARATE AND CONCISE STATEMENT OF FACTS IN SUPPORT OF

MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING PLAINTIFF’S

NEGLIGENT MISREPRESENTATION CLAIM.   (ECF No. 87).

     On the same date, Defendants filed DEFENDANTS’ NOTICE OF

ERRATA RE: SEPARATE AND CONCISE STATEMENT OF FACTS IN SUPPORT OF

                                7
MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING PLAINTIFF’S BREACH

OF WARRANTY CLAIM.   (ECF No. 88).


                            BACKGROUND

Undisputed Facts:


     The Parties agree that Defendants Simpson Strong-Tie Co.,

Inc. and Simpson Manufacturing Co., Inc. (“Defendants Simpson”)

designed and manufactured hold-down straps and mudsill anchors to

be used to protect homes from high velocity wind forces.

     Defendants’ 2002 Wood Connectors Catalog provided an express

warranty for those products stating, as follows:

     Simpson Strong-Tie Company, Inc. warrants catalog
     products to be free from defects in material or
     manufacturing. Simpson Strong-Tie Co. Inc. products
     are further warranted for adequacy of design when used
     in accordance with design limits in this catalog, and
     properly specified and installed. This warranty does
     not apply to uses not in compliance with specific
     applications and installation procedures set forth in
     this catalog or to non-catalog or modified products, or
     to deterioration due to environmental conditions.

     Simpson Strong-Tie connectors are designed to enable
     structures to resist the movement, stress, and loading
     that results from impact events such as earthquakes and
     high velocity winds. Properly-installed Simpson Strong
     Tie connectors will perform in accordance with the
     specifications set forth in the applicable Simpson
     catalog. Additional performance limitations for
     specific products may be listed on the applicable
     catalog pages.

     (Limited Warranty in Simpson’s 2002 Wood Connectors Catalog

at p. 3, attached as Ex. 12 to Pla.’s Concise Statement of Facts

(“CSF”) in Opposition, ECF No. 66-15).

     The warranty was amended in 2007 to state that “products are

                                 8
further warranted for adequacy of design when used in accordance

with design limits in this catalog and when properly specified,

installed, and maintained....”   (Limited Warranty in Simpson’s

2007 Wood Connectors Catalog at p. 2, attached as Ex. 13 to

Pla.’s CSF in Opposition, ECF No. 66-16) (emphasis added).

     The Parties agree that Plaintiff Gentry Homes, Ltd.

(“Plaintiff Gentry”) used Defendants Simpson’s hold-down straps

and mudsill anchor products in its residential development in Ewa

Beach, Oahu, between 2001 and 2012.

     The Parties agree that some of Defendants’ hold-down straps

and mudsill anchor products that were used in Plaintiff’s

residential development developed corrosion and deterioration.

     The Parties dispute the cause of the corrosion and

deterioration.

     Plaintiff claims that design and manufacturing defects in

Defendants’ products caused the corrosion and deterioration.

     Defendants dispute Plaintiff’s claim and asserts that

Plaintiff’s improper utilization of their products caused the

corrosion and deterioration.

     There are also numerous disputes of material facts

concerning the representations made by Defendants about their

products.   The Parties do not agree about facts concerning the

information Defendants had about the corrosion of their products

in other developments in Hawaii, and the facts surrounding the

communications that Defendants made, or declined to make, about


                                 9
their products to Plaintiff.

     On July 30, 2011, a class action lawsuit against both

Plaintiff and Defendants was filed in Hawaii State Court by the

homeowners in Nishimura v. Gentry Homes, Ltd.; Simpson

Manufacturing Co., Inc.; Simpson Strong-Tie Co., Inc., Civ. No.

11-1-1522-07 RAN, Circuit Court of the First Circuit, State of

Hawaii.

     The Parties agree that on January 23, 2012, they agreed to

toll any applicable statute of limitations for claims against

each other during the pendency of the class action lawsuit in

state court, which ultimately concluded on October 15, 2018.


Defendants’ Position:


     Defendants claim that they never made any misrepresentations

to Plaintiff about their products.   Defendants claim that

Plaintiff Gentry did not properly evaluate the environment where

the straps would be installed and that Plaintiff is at fault for

any defects in the products due to its improper use of the

products in Plaintiff’s construction.

     Defendants assert that Plaintiff Gentry’s actions were the

cause of the products’ corrosion and deterioration.

     Defendants claim that Plaintiff Gentry’s Engineer of Record,

Clayton Hayes, chose the incorrect products for Plaintiff’s

development and failed to consider Defendants’ corrosion

warnings.   (Arbitration Testimony of Clayton Hayes at pp. 1035-


                                10
36, attached as Ex. F to Def.’s First Concise Statement of Facts

(“CSF”), ECF No. 53-12).

     Defendants submitted a report by their experts Dominic J.

Kelly, P.E. and Matthew R. Sherman.   (Def.’s Expert Report dated

May 1, 2019, attached as Ex. 2 to Def.’s Second CSF and Kelly

Declaration, ECF No. 55-14).   Defendants’ experts state in their

report that Plaintiff Gentry’s inadequate design of its homes and

poor installation created moisture intrusion under the homes,

which subjected Defendants’ products to corrosion.   (Id. at pp.

28-38).


Plaintiff’s Position:


     Plaintiff contends that Defendants’ faulty design and

manufacturing defects caused the Defendants’ hold-down straps and

mudsill anchor products to corrode and prematurely deteriorate.

     Plaintiff claims that Defendants represented that their

hold-down straps and mudsill anchors were superior alternatives

to anchor bolts.   (Deposition of Clayton Hayes at p. 116,

attached as Ex. 14 to Pla.’s Second CSF in Opp., ECF No. 67-15;

Declaration of Clayton Hayes at ¶¶ 9-10, attached to Pla.’s

Second CSF, ECF No. 67-34).

     Plaintiff also claims that Defendants represented their

products to be the most thoroughly tested products in the

industry that were backed by “No Equal” and “Quality” policies.

(Hayes Declaration at ¶¶ 17-18, attached to Pla.’s Second CSF,


                                11
ECF No. 67-34).

     Plaintiff asserts that in 2005, Defendants learned that

their products used in other developers’ homes on Oahu were

corroding and began investigating the causes of corrosion.

(Deposition of Timothy J. Waite at pp. 129, 133-35, attached as

Ex. 4 to Pla.’s Second CSF in Opp., ECF No. 67-5).

     Plaintiff alleges that Defendants never informed Plaintiff

of the results of their investigation or informed Plaintiff of

the conditions that Defendants believed contributed to corrosion.

(Id. at pp. 124-25; 137-38).

     Plaintiff claims that in 2007, Defendants reviewed and

approved plans by Plaintiff to include Defendants’ hold-down

straps and mudsill anchors in Plaintiff’s construction.

(Deposition of Timothy J. Waite, at pp. 230-232, attached as Ex.

9 to Pla.’s First CSF in Opp., ECF No. 66-12; Exhibit for the

Deposition of Timothy J. Waite, attached as Ex. 17 to Pla.’s

First CSF in Opp., ECF No. 66-20).

     Plaintiff asserts that in October 2009, Defendants inspected

Plaintiff’s job site and never notified Plaintiff that Plaintiff

was installing Defendants’ products in a manner that Defendants

believed to be faulty.   (Arbitration Testimony of Timothy J.

Waite, at pp. 1127-28, 1157, attached as Ex. 8 to Pla.’s First

CSF in Opp., ECF No. 66-11).

     Plaintiff submitted an expert report by Mark A. Lawrence,

Ph.D., P.E.   (Pla.’s Expert Report for Mark A. Lawrence, dated


                                12
April 1, 2019, attached as Ex. 6 to Pla.’s CSF in Opp., ECF No.

66-9).    Dr. Lawrence opines that Plaintiff’s installation and

residential design were not responsible for the deterioration or

corrosion of Defendants’ products.    (Id. at p. 2).

       Plaintiff also submitted an expert report by David A. Moore,

P.E.    (Pla.’s Expert Report for David A. Moore, P.E., dated April

1, 2019, attached as Ex. 7 to Pla.’s CSF in Opp., ECF No. 66-10).

Mr. Moore opines that Defendants Simpson’s products were not

adequately designed and did not comply with the representations

in Defendants’ warranty.    (Id. at p. 13).


                         STANDARDS OF REVIEW


       Summary judgment is appropriate when there is no genuine

issue as to any material fact and the moving party is entitled to

judgment as a matter of law.    Fed. R. Civ. P. 56(c).   To defeat

summary judgment there must be sufficient evidence that a

reasonable jury could return a verdict for the nonmoving party.

Nidds v. Schindler Elevator Corp., 113 F.3d 912, 916 (9th Cir.

1997).

       The moving party has the initial burden of “identifying for

the court the portions of the materials on file that it believes

demonstrate the absence of any genuine issue of material fact.”

T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 809 F.2d

626, 630 (9th Cir. 1987) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986)).    The moving party, however, has no burden


                                 13
to negate or disprove matters on which the opponent will have the

burden of proof at trial.    The moving party need not produce any

evidence at all on matters for which it does not have the burden

of proof.   Celotex, 477 U.S. at 325.   The moving party must show,

however, that there is no genuine issue of material fact and that

he or she is entitled to judgment as a matter of law.    That

burden is met by pointing out to the district court that there is

an absence of evidence to support the nonmoving party’s case.

Id.

      If the moving party meets its burden, then the opposing

party may not defeat a motion for summary judgment in the absence

of probative evidence tending to support its legal theory.

Commodity Futures Trading Comm'n v. Savage, 611 F.2d 270, 282

(9th Cir. 1979).    The opposing party must present admissible

evidence showing that there is a genuine issue for trial.    Fed.

R. Civ. P. 56(e); Brinson v. Linda Rose Joint Venture, 53 F.3d

1044, 1049 (9th Cir. 1995).    “If the evidence is merely

colorable, or is not significantly probative, summary judgment

may be granted.” Nidds, 113 F.3d at 916 (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)).

      The court views the facts in the light most favorable to the

non-moving party.    State Farm Fire & Cas. Co. v. Martin, 872 F.2d

319, 320 (9th Cir. 1989).    Opposition evidence may consist of

declarations, admissions, evidence obtained through discovery,

and matters judicially noticed.    Fed. R. Civ. P. 56(c); Celotex,


                                  14
477 U.S. at 324.    The opposing party cannot, however, stand on

its pleadings or simply assert that it will be able to discredit

the movant’s evidence at trial.      Fed. R. Civ. P. 56(e); T.W.

Elec. Serv., 809 F.2d at 630.      The opposing party cannot rest on

mere allegations or denials.      Fed. R. Civ. P. 56(e); Gasaway v.

Northwestern Mut. Life Ins. Co., 26 F.3d 957, 959-60 (9th Cir.

1994).    When the nonmoving party relies only on its own

affidavits to oppose summary judgment, it cannot rely on

conclusory allegations unsupported by factual data to create an

issue of material fact.    Hansen v. U.S., 7 F.3d 137, 138 (9th

Cir. 1993); see also Nat’l Steel Corp. v. Golden Eagle Ins. Co.,

121 F.3d 496, 502 (9th Cir. 1997).


                                 ANALYSIS

COUNT I:    Breach of Warranty

     A.     Statute of Limitations

     Plaintiff brings its breach of warranty claim pursuant to

Hawaii’s Uniform Commercial Code in Haw. Rev. Stat. § 490:2-313.

     The Hawaii Uniform Commercial Code provides a statute of

limitations for breach of warranty claims, as follows:

     Statute of Limitations In Contracts For Sale.

            (1)   An action for breach of any contract for sale
                  must be commenced within four years after the
                  cause of action has accrued. By the original
                  agreement the parties may reduce the period
                  of limitation to not less than one year but
                  may not extend it.

            (2)   A cause of action accrues when the breach
                  occurs, regardless of the aggrieved party’s

                                    15
               lack of knowledge of the breach. A breach of
               warranty occurs when tender of delivery is
               made, except that where a warranty explicitly
               extends to future performance of the goods
               and discovery of the breach must await the
               time of such performance the cause of action
               accrues when the breach is or should have
               been discovered....

     Haw. Rev. Stat. § 490:2-725.

     The Parties agree that Plaintiff’s breach of warranty claim

is subject to the four-year statute of limitations pursuant to

Section 490:2-725.

     On January 23, 2012, the Parties engaged in a tolling

agreement where they agreed to toll any claims against each other

during the pendency of the Hawaii state class action lawsuit.

     The Parties agree that pursuant to their tolling agreement

and the four-year statute of limitations for breach of warranty,

Plaintiff may bring breach of warranty claims for products that

were delivered to it between January 23, 2008 and January 23,

2012.

     The Parties agree that Defendants’ products were delivered

to the following homes prior to January 23, 2008, and that

Plaintiff may not seek damages for breach of warranty as to these

homes:

     Haleakea (Area 36):      Lots 1-13, 15-103;

     Haleakea (Area 37):      Lots 40-41;

     Cypress Point (Area 36): Lots 104-24, 126-30;

     Latitudes (Area 40):     Lots 3-6, 49-67, 89-92, 99-
                              102;


                               16
     Montecito (Area 33):        Lots 1-143;

     Tuscany (Area 33):          Lots 1-139; and,

     Tuscany (Area 39):          Lots 1-22, 100-13, 200-08,
                                 300-13, 400-15, 500-17, and
                                 600-22.

     (Pla.’s Opp. at p. 3, ECF No. 68).

     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Statute of Limitations on Plaintiff’s Breach of

Warranty Claim (ECF No. 56) is GRANTED.


     B.    Substantive Breach Of Warranty Claim


     Plaintiff Gentry Homes, Ltd. (“Plaintiff Gentry”) claims

that Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc. (“Defendants Simpson”) made express

warranties that their hold-down straps and mudsill anchor

products were free from defects in material or manufacturing, and

for adequacy of design.     (Complaint at ¶ 42, ECF No. 1).

Plaintiff claims that it was injured as a result of Defendants’

breach of warranties.

     Haw. Rev. Stat. § 490:2-313 of Hawaii’s Uniform Commercial

Code defines express warranties, as follows:

     (1)   Express warranties by the seller are created as
           follows:

           (a)   Any affirmation of fact or promise made by the
                 seller to the buyer which relates to the goods and
                 becomes part of the basis of the bargain creates
                 an express warranty that the goods shall conform
                 to the affirmation or promise.

                                  17
           (b)   Any description of the goods which is made part of
                 the basis of the bargain creates an express
                 warranty that the goods shall conform to the
                 description.

           (c)   Any sample or model which is made part of the
                 basis of the bargain creates an express warranty
                 that the whole of the goods shall conform to the
                 sample or model.

     (2)   It is not necessary to the creation of an express
           warranty that the seller use formal words such as
           “warrant” or “guarantee” or that he have a specific
           intention to make a warranty, but an affirmation merely
           of the value of the goods or a statement purporting to
           be merely what seller’s opinion or commendation of the
           goods does not create a warranty.

     Haw. Rev. Stat. § 490:2-313.

     To establish a breach of express warranty claim, Plaintiff

must prove:

     (1)   Defendants made an affirmation of fact or promise
           regarding their products;

     (2)   that statement became part of the basis of the bargain;
           and,

     (3)   the product failed to perform according to the
           statement.

     Maeda v. Pinnacle Foods Inc., 390 F.Supp.3d 1231, 1254 (D.

Haw. 2019) (citing Neilsen v. Am. Honda Motor Co., Inc., 989 P.2d

264, 274-75 (Haw. Ct. App. 1999)).

     A seller’s statements to a buyer regarding goods sold or

made during the bargaining process are presumptively part of the

basis of the bargain between the seller and the buyer.   Torres v.

Nw. Eng’g Co., 949 P.2d 1004, 1015 (Haw. Ct. App. 1997).

     A breach of express warranty action focuses on what the

seller agreed to sell and whether the product delivered by the

                                 18
seller complied with the statements or description of what the

seller agreed to sell.   Stoebner Motors, Inc. v. Automobili

Lamborghini S.P.A., 459 F.Supp.2d 1028, 1035 (D. Haw. 2006)

(citing Torres, 949 P.2d at 1014)).

     Plaintiff claims that Defendants’ hold-down straps and

mudsill anchors did not comply with the Defendants’ statements

and descriptions of the products, because they corroded and

deteriorated in the homes Plaintiff constructed, requiring

Plaintiff to replace them as a result of the settlement of the

state court class action.

     Defendants’ motion for summary judgment on the breach of

warranty claim disputes that their products were faulty.

Defendants request the Court find that their warranty does not

apply in this case because Defendants claim that Plaintiff did

not use their products in compliance with Defendants’

specifications.

     Defendants claim their products were subject to corrosion

and deterioration because of Plaintiff’s improper use and

installation of their products.    Defendants have submitted expert

opinions to support their position.    (Def.’s Expert Report dated

May 1, 2019, attached as Ex. 2 to Def.’s CSF and Kelly

Declaration, ECF No. 55-14).

     Plaintiff has submitted expert opinions of its own, which

have raised genuine issues of material fact as to the cause of

the corrosion and deterioration of Defendants’ products.


                                  19
Plaintiff’s experts dispute Defendants’ position.1   (Pla.’s

Expert Report for Mark A. Lawrence, dated April 1, 2019, attached

as Ex. 6 to Pla.’s CSF in Opp., ECF No. 66-9; Pla.’s Expert

Report for David A. Moore, P.E., dated April 1, 2019, attached as

Ex. 7 to Pla.’s CSF in Opp., ECF No. 66-10; Pla.’s Rebuttal

Expert Report for Boyd A. Clark, Ph.D., attached as Ex. 28 to

Pla.’s CSF in Opp., ECF No. 66-31; Pla.’s Expert Report for Gary

Chock, S.E., attached as Ex. 10 to Pla.’s 2nd Opp., ECF No. 67-

11).

       Plaintiff also offers testimony from its Engineer of Record

who claims that Defendants’ products were properly utilized

pursuant to Defendants’ representations in its catalogs.    (Hayes

Declaration at ¶¶ 14-24, attached to Pla.’s CSF in Opp., ECF No.

67-34).

       When evaluating a motion for summary judgment, the Court

must view the facts and draw reasonable inferences in the light

most favorable to the party opposing summary judgment.    Scott v.


       1
       Defendants claim that Plaintiff did not properly
authenticate its expert reports and failed to timely disclose
their experts’ c.v.’s in support of their Opposition to
Defendants’ Motions. Defendants’ argument is unpersuasive. To
survive summary judgment, a party does not have to produce
evidence in a form that would be admissible at trial, as long as
the content of the evidence is admissible. Block v. City of
L.A., 253 F.3d 410, 418-19 (9th Cir. 2001). The content of
Plaintiff’s expert reports may be admissible at trial through
expert testimony and is considered for purposes of summary
judgment. Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir.
2003); Campos v. Costco Wholesale Corp., 2018 WL 7348846, *2
(C.D. Cal. Dec. 21, 2018) (considering expert report on summary
judgment despite lack of foundation and hearsay objections
because the contents of the report could be presented at trial).

                                 20
Harris, 550 U.S. 372, 380 (2007).     The Court may not weigh

conflicting evidence or assess credibility.     In re Barboza, 545

F.3d 702, 707 (9th Cir. 2008).

     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Plaintiff’s Breach of Warranty Claim (ECF No. 54) is

DENIED.


Count II: Negligent Misrepresentation


     Negligent misrepresentation has the following elements: (1)

false information supplied as a result of the failure to exercise

reasonable care or competence in communicating the information;

(2) reliance on that false information, and (3) resulting loss.

Santiago v. Tanaka, 366 P.3d 612, 628-29 (Haw. 2016).

     Again, the Parties dispute the material facts regarding

Plaintiff’s cause of action.   Defendants argue that their

statements about their products were not false, that Plaintiff

Gentry did not rely on Defendants’ statements about their

products, and that Plaintiff was not harmed as a result of

Defendants’ statement.

     Plaintiff disputes each of Defendants’ claims, asserting

that Defendants provided Plaintiff with false information

regarding the suitability of its hold-down straps and mudsill

anchor products, including its “No Equal Policy,” marketing

materials, and statements by Defendants’ representatives.


                                 21
Plaintiff also claims that Defendants omitted material

information by failing to inform Plaintiff of corrosion of their

products in other Oahu developments.

     The Parties each provided expert opinions as to the cause of

the corrosion of the products.

     It is inappropriate for the Court to weigh the disputed

evidence before it or to engage in credibility determinations in

ruling on summary judgment.    Bill Darrah Builders, Inc. v. Hall

at Makena Place, LLC, Civ. No. 15-00518 JMS-KSC, 2018 WL 650195,

at *8 (D. Haw. Jan. 31, 2018) (denying summary judgment on a

negligent misrepresentation claim, and explaining that

credibility determinations and the weighing of evidence are

functions for the fact-finder and are not permissible in ruling

on a motion for summary judgment).

     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Plaintiff’s Negligent Misrepresentation Claim (ECF No.

52) is DENIED.

     The Parties’ various factual disputes do not allow for a

finding of summary judgment.   The factual issues in dispute cover

the construction of more than 2,000 homes over a period of

several years.   The analysis requires detailed examination of

numerous aspects of the design and building of the homes.    For

example, factual questions about the appropriateness of the

concrete used, the quality and mix of the various components, and


                                 22
the question of chlorides present in the concrete are a fraction

of the factual issues in dispute.   Such factual disputes require

detailed analyses and credibility evaluations in order to begin

to answer the multi-layered questions that are presented in this

case.



                           CONCLUSION


     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Statute of Limitations on Plaintiff’s Breach of

Warranty Claim (ECF No. 56) is GRANTED.

     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Plaintiff’s Breach of Warranty Claim (ECF No. 54) is

DENIED.

//

//

//

//

//

//

//

//

//

//

                               23
     Defendants Simpson Strong-Tie Co., Inc. and Simpson

Manufacturing Co., Inc.’s Motion for Partial Summary Judgment

Regarding Plaintiff’s Negligent Misrepresentation Claim (ECF No.

52) is DENIED.

     IT IS SO ORDERED.

     DATED:   December 9, 2019, Honolulu, Hawaii.




Gentry Homes, Ltd. v. Simpson Strong-Tie Co., Inc.; Simpson
Manufacturing Co., Inc., Civ. No. 17-00566 HG-RT; ORDER GRANTING
DEFENDANTS SIMPSON STRONG-TIE CO., INC. AND SIMPSON MANUFACTURING
CO., INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING STATUTE
OF LIMITATIONS ON PLAINTIFF’S BREACH OF WARRANTY CLAIM (ECF No.
56) and DENYING DEFENDANTS SIMPSON STRONG-TIE CO., INC. AND
SIMPSON MANUFACTURING CO., INC.’S MOTION FOR PARTIAL SUMMARY
JUDGMENT REGARDING PLAINTIFF’S BREACH OF WARRANTY CLAIM (ECF No.
54) and DENYING DEFENDANTS SIMPSON STRONG-TIE CO., INC. AND
SIMPSON MANUFACTURING CO, INC.’S MOTION FOR PARTIAL SUMMARY
JUDGMENT REGARDING PLAINTIFF’S NEGLIGENT MISREPRESENTATION CLAIM
(ECF No. 52)
                                24
